Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-22 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.
All claims are rejected over prior art because the prior art demonstrates that barcoding LNPs (here, encompassed by claimed “targeted nanoparticles”) to screen for drug delivery LNPs is a familiar technique.  The Office could not find any allowable subject matter in the specification. 

Claim Interpretations
“Targeted nanoparticles” encompasses and “nanoparticle.”  For example, emulsion droplets, micelles, liposomes, nanorods, etc.  The Office notes that the only examples in the specification are liposomes (AKA lipid nanoparticles).
“Corresponding” is not defined in the specification; thus it means to be in conformity or agreement.
“Unique molecular identifier sequence” is not clearly and specifically defined in the specification or claims; thus, this encompasses any barcode sequence of any length.
As to claim 8, nanoparticles will never be exactly the same size; thus, this encompasses any mixture of multiple nanoparticles.
As to claim 9, no two nanoparticles will be exactly the same compositionally; thus, this encompasses any mixture of multiple nanoparticles.
As to claim 10, no two nanoparticles with the same targeting molecules will have exactly the same number of targeting molecules; thus, this encompasses any mixture of multiple nanoparticles with targeting molecules.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
In claim 1, “each subset” is confusing because this fails to specific what is the subset (e.g. subset of nanoparticles”).
In claim 1, the metes and bounds of “barcode identifier sequence corresponding to the unique non-lipid targeting molecule” are unclear because “corresponding” and “unique” are confusing.  As to corresponding, it is unclear how “barcode identifier sequence [is in conformity or agreement] to the unique non-lipid targeting molecule.  As to “unique,” this a term of reference but nor referent is given.  In other words, it is unclear in relation to what the non-lipid targeting molecule is unique.
In claim 15, “the one or more unique molecular identifier sequences” lacks antecedent basis in claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by DAHLMAN (US 2020/0330607, effective filing 10/30/2017).
	As to claims 1-2 DAHLMAN teaches a method for identifying one or more targeted nanoparticles suitable for delivery to one or more organs or tissues of a subject, comprising: (a) administering to a subject a plurality of targeted nanoparticles, wherein the plurality includes subsets of nanoparticles, wherein each subset is conjugated to a unique non-lipid targeting molecule capable of binding a target antigen in an organ or tissue and wherein each subset comprises a barcode identifier sequence corresponding to the unique non-lipid targeting molecule (Fig. 1); (b) obtaining one or more cells from the one or more organs or tissues of the subject (Fig. 1); (c) amplifying one or more barcode identifier sequences in the one or more cells obtained in step (b) (Figs. 18-19, paras. 0044, 0074-75, 0102-04); and (d) identifying by sequencing the one or more non-lipid targeting molecules associated with the barcode identifier sequence in the one or more cells from the one or more organs or tissues of the subject, thereby identifying one or more targeted nanoparticles suitable for delivery to one or more organs or tissues of the subject (Abstract; Fig. 1).
	As to claim 3 DAHLMAN teaches hundreds of LNPs (paras. 0043, 0047, 0141).
	As to claims 4-5 DAHLMAN teaches antibody attached to LNP (para. 0144).
	As to claims 6-7 DAHLMAN teaches antibodies with different affinities for antigen (paras. 0142-44).
	As to claims 8-9 DAHLMAN teaches LNPs with different sizes and compositions (paras. 0120, 0139-41).
	As to claim 10 DAHLMAN teaches libraries with various/different amounts/numbers of targeting molecules on each LNP (paras. 0143-44).
	As to claims 11-15 DAHLMAN teaches amplifying, sequencing and quantifying barcodes ().
	As to claims 16-17 DAHLMAN teaches barcode sequence 5-50nt (paras. 0148-64).
	As to claims 18-20 DAHLMAN teaches single-cell isolation, lysis, amplification and sequencing which includes pooling of barcoded nucleic acids (paras. 0074-75, 0102-03).
	As to claims 21-22 DAHLMAN teaches cancer/tumor cell samples (paras. 0144).

Prior Art
The following prior art also teaches barcoded LNPs: Dahlman et al, Barcoded nanoparticles for high throughput in vivo discovery of targeted therapeutics, Proc Natl Acad Sci U S A. 2017 Feb 21; 114(8): 2060–2065. Published online 2017 Feb 6; WO 2021055892 A1; Lokugamage et al, Testing thousands of nanoparticles in vivo using DNA barcodes, Curr Opin Biomed Eng. 2018 Sep;7:1-8. doi: 10.1016/j.cobme.2018.08.001. Epub 2018 Aug 21; Sago et al, High-throughput in vivo screen of functional mRNA delivery identifies nanoparticles for endothelial cell gene editing,  Proceedings of the National Academy of Sciences, Volume 115, Issue 42, p.E9944-E9952, Pub Date: October 2018; Yaari et al, Theranostic barcoded nanoparticles for personalized cancer medicine, Nature Communications volume 7, Article number: 13325 (2016), 11/10/2016; WO2016/024281; WO 2016/160908; WO2016/198609.
The following prior art is pertinent to UMIs, and optimizing or adjusting LNP sizes, compositions, targeting molecules: WO2019089561A1; WO2016/024281; WO 2016/160908; WO2016/198609; Blanco et al, Principles of nanoparticle design for overcoming biological barriers to drug delivery, Nature Biotechnology volume 33, pages 941–951 (2015).

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/           Primary Examiner, Art Unit 1637